                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 WOW VIRTUAL REALITY, INC.
                                                                        USDC SDNY
 Plaintiff                                                              DOCUMENT
                                                                        ELECTRONICALLY FILED
 v.                                                                     DOC #:
                                                                        DATE FILED: 01/21/2020
 2013*PASSIONATE, 6HK7243, ANNPADSTORE,
 ANYBEADS,      BABYMAD1999,      BIZBEE2014,
 BLUENESS-CHARM, BTFACTORY, BTLIFE,
 CARMOTORS2013, CROWNALL, DEEBEE15,
 DEERWIN-2017,      E.FONE,     ECHOII_SHOP,
 ELECTROTOPS, ELETTRONICO666, ETOPS4U,
 FKNZHAN,      GIRLGEM,     GRACEWOLF2008,
 GREENFORCECELLS,       GYW2869,     HK-LIL3,                     18-cv-8071 (VEC)
 HOMEALARM_SECURITY, HOT-LED, I.FONE,
 ILASTONE,        JACK_FUR,        JAFA-LED-
 WHOLESALE,                   JINFENG-CHEN,                            ORDER
 KANGBAOYOU005,       KH_SHOP,     KINGETOP,
 LEADMAKET,        LE-DEMO,      LEDLEADER,
 LOW_PRICE_CITY, LUCKY-LIGHT888, MORE-
 THINGS,       OPPOHERE,       PENGZE2017-0,
 POPLAR520,                  RCBATTERYCN,
 RECYCLEPOWERS,                 RONSHIN-AU,
 RUNBER2012, S925JEWELLERY1999, SIKAI2011,
 SMILESTORE004,              SOUTHBEAUTY,
 STARSBUCKS, SUNSHINECOAST8007, TCLED,
 TEAFANS,                 TOMORROWHOME,
 TOMTOP_SALES,       TOOTOOUP,      TOP-NAIL,
 TOPPINGCRAFTS, TSBUYNOW, USLIGHT2013,
 WOODBEADS123, XIBOYAOFA818, XIU789,
 XPSXPS2000-4,          YOURDISCOUNT_2008,
 YOURTIME2016 and YVBOX,

 Defendants


          WHEREAS all Defendants have been served in accordance with this Court’s order, Dkt.

31; and




                                               1
       WHEREAS none of the Defendants remaining in this case has appeared or otherwise

responded to this action;

       IT IS HEREBY ORDERED that Plaintiff must move for default judgments against each of

the remaining Defendants no later than February 7, 2020. Plaintiff must submit separate proposed

judgments for each Defendant and must comply with this Court’s Individual Practices in Civil

Cases, Attachment A.



SO ORDERED.

SIGNED this 21st day of January 21, 2020,
New York, New York

                                                       _________________________________
                                                       HON. VALERIE CAPRONI
                                                       UNITED STATES DISTRICT JUDGE




                                               2
